IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50727
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS LEON CHACON-ARVIZO,
also known as Carlos Chacon,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-272-1-DB
                       --------------------
                         December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Leon Chacon-Arvizo (“Chacon”) appeals his sentence

following his guilty-plea conviction for illegally reentering the

United States after having been deported, in violation of 8

U.S.C. § 1326.    Chacon argues that a prior felony conviction is

an element of the offense of reentry following deportation after

a felony conviction in violation of § 1326(b) and that, because

the indictment to which he pleaded guilty failed to allege a

prior felony conviction, his sentence is illegal.    Chacon


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50727
                                 -2-

concedes that his argument is foreclosed by United States v.

Almendarez-Torres, 523 U.S. 224 (1998), but he argues that

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362 (2000), casts doubt

on Almendarez-Torres and asserts that he is raising the argument

to preserve it for Supreme Court review.

       Although the Supreme Court noted in Apprendi that, arguably,

Almendarez-Torres was incorrectly decided, the Court expressly

declined to overrule Almendarez-Torres.     Apprendi, 120 S. Ct. at

2362-63 & n.15; United States v. Dabeit, ___ F.3d ___ (5th Cir.,

Oct. 30, 2000, No. 00-10065) 2000 WL 1634264 at *4.    This court

is compelled to follow the precedent set in Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 2000 WL at *4.   The district court’s judgment is

therefore AFFIRMED.